




Schedules to the Credit and Guaranty Agreement




Schedule 4.1    Jurisdiction of Organization


Full Legal Name
Jurisdiction of Organization
AICA-IE Restaurant, Inc.
California
AID Restaurant, Inc.
Texas
AIH Restaurant, Inc.
Texas
AIIM Restaurant, Inc.
Minnesota
AIIN Restaurant LLC
Indiana
AIT Restaurant, Inc.
Florida
AITN Restaurant, Inc.
Tennessee
American Education Centers Inc.
Delaware
Argosy Education Group, Inc.
Illinois
Argosy University Family Center, Inc.
Minnesota
Argosy University of California LLC
California
Argosy University of Florida, Inc.
Florida (inactive)
Art Institute of Honolulu, Inc.
Hawaii (inactive)
Art Institute of Orlando, Inc.
Florida (inactive)
Brown Mackie College - Albuquerque LLC
New Mexico
Brown Mackie College - Atlanta/College Park, Inc.
Georgia
Brown Mackie College - Birmingham LLC
Alabama
Brown Mackie College - Boise, Inc.
Idaho
Brown Mackie College - Dallas LLC
Texas
Brown Mackie College - Greenville, Inc.
South Carolina
Brown Mackie College - Indianapolis, Inc.
Indiana
Brown Mackie College - Kansas City LLC
Kansas
Brown Mackie College - Miami, Inc.
Florida
Brown Mackie College - Miami North LLC
Florida
Brown Mackie College - Oklahoma City LLC
Oklahoma
Brown Mackie College - Phoenix, Inc.
Arizona
Brown Mackie College - Salina LLC
Kansas
Brown Mackie College - San Antonio LLC
Texas
Brown Mackie College - St. Louis, Inc.
Missouri
Brown Mackie College - Tucson, Inc.
Texas
Brown Mackie College - Tulsa, Inc.
Oklahoma
Brown Mackie Education Corporation
Delaware
Brown Mackie Holding Company
Delaware
EDMC Aviation, Inc.
Pennsylvania (being dissolved)
EDMC Canada Limited
Nova Scotia
EDMC Marketing and Advertising, Inc.
Georgia
Education Finance I LLC
Delaware
Education Finance II LLC
Delaware
Education Management Corporation
Pennsylvania
Education Management Finance Corp.
Delaware
Education Management Holdings LLC
Delaware
Education Management LLC
Delaware
Higher Education Services, Inc.
Georgia





--------------------------------------------------------------------------------




MCM University Plaza, Inc.
Illinois
Miami International University of Art & Design, Inc.
Florida
Michiana College Education Corporation
Delaware
New York Institute of Art, Inc.
New York (inactive)
South Education Corporation
Kansas
South Education - Texas LLC
Texas
South University of Alabama, Inc.
Alabama
South University of Carolina, Inc.
South Carolina
South University of Florida, Inc.
Florida
South University of Michigan, LLC
Michigan
South University of Missouri, Inc.
Missouri
South University of North Carolina, Inc.
North Carolina (inactive)
South University of Tennessee, Inc.
Tennessee (inactive)
South University of Virginia, Inc.
Virginia
South University Research Corporation
Georgia
South University, LLC
Georgia
Southern Ohio College, LLC
Delaware
Stautzenberger College Education Corporation
Delaware
SUNM LLC
Michigan
TAIC-San Diego, Inc. d/b/a The Art Institute of California-San Diego
California
TAIC-San Francisco, Inc. d/b/a The Art Institute of California-San Francisco
California
The Art Institute of Atlanta, LLC
Georgia
The Art Institute of Austin, Inc.
Texas
The Art Institute of California - Hollywood, Inc.
California
The Art Institute of California- Inland Empire, Inc.
California
The Art Institute of California-Los Angeles, Inc.
California
The Art Institute of California-Orange County, Inc.
California
The Art Institute of California-Sacramento, Inc.
California
The Art Institute of California-Sunnyvale, Inc.
California
The Art Institute of Charleston, Inc.
South Carolina
The Art Institute of Charlotte, Inc.
North Carolina
The Art Institute of Colorado, Inc.
Colorado
The Art Institute of Dallas, Inc.
Texas
The Art Institute of Fort Lauderdale, Inc.
Florida
The Art Institute of Fort Worth, Inc.
Texas
The Art Institute of Houston, Inc.
Texas
The Art Institute of Indianapolis LLC
Indiana
The Art Institute of Jacksonville, Inc.
Florida
The Art Institute of Las Vegas, Inc.
Nevada
The Art Institute of Michigan, Inc.
Michigan
The Art Institute of New Jersey LLC
New Jersey
The Art Institute of New York City, Inc.
New York
The Art Institute of Ohio- Cincinnati, Inc.
Ohio
The Art Institute of Philadelphia LLC
PA
The Art Institute of Pittsburgh LLC
PA
The Art Institute of Portland, Inc.
Oregon
The Art Institute of Raleigh-Durham, Inc.
North Carolina
The Art Institute of Salt Lake City, Inc.
Utah
The Art Institute of San Antonio, Inc.
Texas
The Art Institute of Seattle, Inc.
Washington





--------------------------------------------------------------------------------




The Art Institute of St. Louis, Inc.
Missouri
The Art Institute of Tampa, Inc.
Florida
The Art Institute of Tennessee - Nashville, Inc.
Tennessee
The Art Institute of Tucson, Inc.
Arizona
The Art Institute of Vancouver, Inc. (British Columbia)
British Columbia
The Art Institute of Virginia Beach LLC
Virginia
The Art Institute of Washington, Inc.
District of Columbia
The Art Institute of Washington-Northern Virginia LLC
Virginia
The Art Institute of Wisconsin LLC
Wisconsin
The Art Institute of York-Pennsylvania LLC
Pennsylvania
The Art Institutes International - Kansas City, Inc.
Kansas
The Art Institutes International Minnesota, Inc.
Minnesota
The Art Institutes International LLC
Pennsylvania
The Asher School of Business Education Corporation
Delaware
The Connecting Link, Inc.
Georgia
The Illinois Institute of Art at Schaumburg, Inc.
Illinois
The Illinois Institute of Art, Inc.
Illinois
The Illinois Institute of Art - Tinley Park LLC
Illinois
The Institute of Post-Secondary Education, Inc. d/b/a The Art Institute of
Phoenix
Arizona
The New England Institute of Art, LLC
Massachusetts
The University of Sarasota, Inc.
Florida
Western State University of Southern California
California





--------------------------------------------------------------------------------




Schedule 4.9 Environmental Matters


None.








--------------------------------------------------------------------------------




Schedule 4.10    Taxes


None.








--------------------------------------------------------------------------------




Schedule 4.11    ERISA Compliance


None.




--------------------------------------------------------------------------------




Schedule 4.12    Subsidiaries and Other Equity Investments


Name
Jurisdiction of Formation
Ownership (Direct Parent)
AICA-IE Restaurant, Inc.
California
100% (The Art Institute of California- Inland Empire, Inc.)
AID Restaurant, Inc.
Texas
100% ( The Art Institute of Dallas, Inc.)
AIH Restaurant, Inc.
Texas
100% (The Art Institute of Houston, Inc.)
AIIM Restaurant, Inc.
Minnesota
100% (Education Management LLC)
AIIN Restaurant LLC
Indiana
100% (The Art Institute of Indianapolis LLC )
AIT Restaurant, Inc.
Florida
100% (The Art Institute of Tampa, Inc. )
AITN Restaurant, Inc.
Tennessee
100% (The Art Institute of Tennessee - Nashville, Inc.)
American Education Centers Inc.
Delaware
100% (Brown Mackie Holding Company)
Argosy Education Group, Inc.
Illinois
100% ( Education Management LLC )
Argosy University Family Center, Inc.
Minnesota
100% (Argosy Education Group, Inc. )
Argosy University of California LLC
California
100% (Education Management LLC )
Argosy University of Florida, Inc.
Florida (inactive)
100% (Argosy Education Group, Inc. )
Art Institute of Honolulu, Inc.
Hawaii (inactive)
 Shares not issued
Art Institute of Orlando, Inc.
Florida (inactive)
Shares not issued
Brown Mackie College - Albuquerque LLC
New Mexico
100% ( Brown Mackie College-Tucson, Inc. )
Brown Mackie College - Atlanta/College Park, Inc.
Georgia
100% (American Education Centers Inc. )
Brown Mackie College - Birmingham LLC
Alabama
100% (American Education Centers Inc. )
Brown Mackie College - Boise, Inc.
Idaho
100% (Michiana College Education Corporation )
Brown Mackie College - Dallas LLC
Texas
100% (American Education Centers Inc. )
Brown Mackie College - Greenville, Inc.
South Carolina
100% (Brown Mackie College-Tucson, Inc. )
Brown Mackie College - Indianapolis, Inc.
Indiana
100% (Stautzenberger College Education Corporation )
Brown Mackie College - Kansas City LLC
Kansas
100% (Brown Mackie College- Salina LLC )
Brown Mackie College - Miami, Inc.
Florida
100% (American Education Centers Inc. )
Brown Mackie College - Miami North LLC
Florida
100% (American Education Centers Inc. )
Brown Mackie College - Oklahoma City LLC
Oklahoma
100% ( Brown Mackie Education Corporation)
Brown Mackie College - Phoenix, Inc.
Arizona
100% (Brown Mackie College-Tucson, Inc.)
Brown Mackie College - Salina LLC
Kansas
100% (Brown Mackie Education Corporation)
Brown Mackie College - San Antonio LLC
Texas
100% (American Education Centers Inc. )
Brown Mackie College - St. Louis, Inc.
Missouri
100% (Brown Mackie College-Tucson, Inc. )
Brown Mackie College - Tucson, Inc.
Texas
100% (Southern Ohio College, LLC)
Brown Mackie College - Tulsa, Inc.
Oklahoma
100% (Michiana College Education Corporation)
Brown Mackie Education Corporation
Delaware
100% (Brown Mackie Holding Company)
Brown Mackie Holding Company
Delaware
100% (Education Management LLC)
EDMC Aviation, Inc.
Pennsylvania (being dissolved)
100% (Education Management LLC)
EDMC Canada Limited
Nova Scotia
100% (The Art Institutes International LLC )
EDMC Marketing and Advertising, Inc.
Georgia
100% (Education Management LLC)
Education Finance I LLC
Delaware
100% (Education Management LLC)
Education Finance II LLC
Delaware
100% ( Education Management Corporation)





--------------------------------------------------------------------------------




Education Management Finance Corp.
Delaware
100% (Education Management LLC)
Education Management Holdings LLC
Delaware
100% (Education Management Corporation)
Education Management LLC
Delaware
100% (Education Management Holdings LLC)
Higher Education Services, Inc.
Georgia
100% (Education Management LLC)
MCM University Plaza, Inc.
Illinois
100% (The University of Sarasota, Inc. )
Miami International University of Art & Design, Inc.
Florida
100% (The Art Institutes International LLC)
Michiana College Education Corporation
Delaware
100% (Brown Mackie Holding Company)
New York Institute of Art, Inc.
New York (inactive)
Shares not issued
South Education Corporation
Kansas
100% ( South University, LLC)
South Education - Texas LLC
Texas
100% (South University, LLC)
South University of Alabama, Inc.
Alabama
100% (South University, LLC)
South University of Carolina, Inc.
South Carolina
100% (South University, LLC)
South University of Florida, Inc.
Florida
100% (South University, LLC)
South University of Michigan, LLC
Michigan
100% (South University, LLC)
South University of Missouri, Inc.
Missouri
100% (South University, LLC)
South University of North Carolina, Inc.
North Carolina (inactive)
100% (South University, LLC)
South University of Tennessee, Inc.
Tennessee (inactive)
100% (South University, LLC)
South University of Virginia, Inc.
Virginia
100% (South University, LLC)
South University Research Corporation
Georgia
100% (South University, LLC)
South University, LLC
Georgia
100% (Education Management LLC)
Southern Ohio College, LLC
Delaware
45% (Brown Mackie Holding Company)
22% (American Education Centers Inc.)
11% by each of Brown Mackie Education Corporation, Stautzenberger College
Education Corporation and Michiana College Education Corporation
Stautzenberger College Education Corporation
Delaware
100% (American Education Centers Inc.)
SUNM LLC
Michigan
100% (South University, LLC)
TAIC-San Diego, Inc. d/b/a The Art Institute of California-San Diego
California
100% (The Art Institutes International LLC )
TAIC-San Francisco, Inc. d/b/a The Art Institute of California-San Francisco
California
100% (The Art Institutes International LLC )
The Art Institute of Atlanta, LLC
Georgia
100% (The Art Institutes International LLC )
The Art Institute of Austin, Inc.
Texas
100% (The Art Institutes International LLC)
The Art Institute of California - Hollywood, Inc.
California
100% (The Art Institutes International LLC )
The Art Institute of California- Inland Empire, Inc.
California
100% (TAIC-San Diego, Inc. d/b/a The Art Institute of California-San Diego)
The Art Institute of California-Los Angeles, Inc.
California
100% (TAIC-San Francisco, Inc. d/b/a The Art Institute of California-San
Francisco)
The Art Institute of California-Orange County, Inc.
California
100% (TAIC-San Francisco, Inc. d/b/a The Art Institute of California-San
Francisco )
The Art Institute of California-Sacramento, Inc.
California
100% (TAIC-San Francisco, Inc. d/b/a The Art Institute of California-San
Francisco )
The Art Institute of California-Sunnyvale, Inc.
California
100% (The Art Institutes International LLC)
The Art Institute of Charleston, Inc.
South Carolina
100% (The Art Institutes International LLC)
The Art Institute of Charlotte, Inc.
North Carolina
100% (The Art Institutes International LLC)





--------------------------------------------------------------------------------




The Art Institute of Colorado, Inc.
Colorado
100% (The Art Institutes International LLC)
The Art Institute of Dallas, Inc.
Texas
100% (South University, LLC)
The Art Institute of Fort Lauderdale, Inc.
Florida
100% (The Art Institutes International LLC)
The Art Institute of Fort Worth, Inc.
Texas
100% (The Art Institute of Dallas, Inc.)
The Art Institute of Houston, Inc.
Texas
100% (The Art Institutes International LLC)
The Art Institute of Indianapolis LLC
Indiana
100% (The Art Institutes International LLC)
The Art Institute of Jacksonville, Inc.
Florida
100% (The Art Institutes International LLC)
The Art Institute of Las Vegas, Inc.
Nevada
100% (The Art Institutes International LLC)
The Art Institute of Michigan, Inc.
Michigan
100% (The Illinois Institute of Art, Inc. )
The Art Institute of New Jersey LLC
New Jersey
100% (The Art Institute of Pittsburgh LLC)
The Art Institute of New York City, Inc.
New York
100% (The Art Institutes International LLC)
The Art Institute of Ohio- Cincinnati, Inc.
Ohio
100% (The Illinois Institute of Art, Inc.)
The Art Institute of Philadelphia LLC
PA
100% (The Art Institutes International LLC)
The Art Institute of Pittsburgh LLC
PA
100% (The Art Institutes International LLC)
The Art Institute of Portland, Inc.
Oregon
100% (The Art Institutes International LLC)
The Art Institute of Raleigh-Durham, Inc.
North Carolina
100% (The Art Institute of Charlotte, Inc.)
The Art Institute of Salt Lake City, Inc.
Utah
100% (The Art Institutes International LLC)
The Art Institute of San Antonio, Inc.
Texas
100% (The Art Institutes International LLC)
The Art Institute of Seattle, Inc.
Washington
100% (The Art Institutes International LLC)
The Art Institute of St. Louis, Inc.
Missouri
100% (The Art Institute of Colorado, Inc.)
The Art Institute of Tampa, Inc.
Florida
100% (The Art Institutes International LLC)
The Art Institute of Tennessee - Nashville, Inc.
Tennessee
100% (The Art Institutes International LLC)
The Art Institute of Tucson, Inc.
Arizona
100% (The Art Institutes International LLC)
The Art Institute of Vancouver, Inc. (British Columbia)
British Columbia
100% (EDMC Canada Limited)
The Art Institute of Virginia Beach LLC
Virginia
100% (The Art Institute of Atlanta, LLC)
The Art Institute of Washington, Inc.
District of Columbia
100% (The Art Institutes International LLC)
The Art Institute of Washington-Northern Virginia LLC
Virginia
100% (The Art Institutes International LLC)
The Art Institute of Wisconsin LLC
Wisconsin
100% (The Institute of Post-Secondary Education, Inc. d/b/a The Art Institute of
Phoenix)
The Art Institute of York-Pennsylvania LLC
Pennsylvania
100% (The Art Institutes International LLC)
The Art Institutes International -Kansas City, Inc.
Kansas
100% (The Art Institutes International LLC)
The Art Institutes International Minnesota, Inc.
Minnesota
100% (The Art Institutes International LLC)
The Art Institutes International LLC
Pennsylvania
100% (Education Management LLC)
The Asher School of Business Education Corporation
Delaware
100% (The Art Institute of Charlotte, Inc.)
The Connecting Link, Inc.
Georgia
100% (Argosy Education Group, Inc.)
The Illinois Institute of Art at Schaumburg, Inc.
Illinois
100% (The Illinois Institute of Art, Inc. )
The Illinois Institute of Art, Inc.
Illinois
100% (The Art Institutes International LLC)
The Illinois Institute of Art - Tinley Park LLC
Illinois
100% (The Illinois Institute of Art, Inc.)
The Institute of Post-Secondary Education, Inc. d/b/a The Art Institute of
Phoenix
Arizona
100% (The Art Institute of Colorado, Inc.)





--------------------------------------------------------------------------------




The New England Institute of Art, LLC
Massachusetts
100% (The Art Institutes International LLC)
The University of Sarasota, Inc.
Florida
100% (Argosy Education Group, Inc.)
Western State University of Southern California
California
100% (Argosy Education Group, Inc.)





